Title: To Thomas Jefferson from Henry Dearborn, 20 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War DepartmentOctr. 20. 1806 
                        
                        I have the honor of proposing for your approbation James Gibson of Delaware as Cadet in the Regiment of
                            Artillerists in the service of the United States
                        Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                            
                        
                        
                            [Order by TJ:]
                     Approved
                        
                        
                            Th: Jefferson
                            
                        
                    